Fisher, J. Claimant seeks an award for disability resulting from illness contracted while he was on duty as a member of the Illinois National Guard and while stationed at Camp McCoy, Sparta, Wisconsin, with the 123rd Field Artillery from August 11 to August 31, 1940. Claim was filed November 22, 1940. Claimant alleges that when he returned to the • Rock Island Armory at Rock Island, Illinois, he requested a medical officer; that no such officer was available and that he was advised to get a private doctor. Claimant further alleges that about September 3, 1940, he called Dr., Joseph DeSilva of Rock Island, Illinois, who diagnosed claimant’s illness as pneumonia and ordered claimant removed to St. Anthony’s Hospital, Rock Island, Illinois. Claimant further alleges that the doctors recommend that claimant spend a year in Arizona in order to recover his health, and claimant seeks an award sufficient for such purpose. The record consists of the Complaint, reports of the Adjutant General, Amended Complaint, Transcript of Testimony, Waiver of Statement, Brief and Argument by claimant, and Statement, Brief and Argument on behalf of respondent. Section 10, Article 16, of the Military and Naval Code provides: “Any officer or enlisted man of the National Guard or Naval Reserve who may he wounded or disabled in any way, while on duty and lawfully performing the same, so as to prevent his working at his profession, trade or other occupation from which he gains his living, shall be entitled to be treated by an officer of the medical department detailed by the surgeon general, and to draw one-half his active service pay, as specified in-Sections 3 and 4 of this article, for not to exceed thirty days of such disability, on the certificate of the attending medical officer; if still disabled at the end of thirty days, he shall be entitled to draw pay at the same rate for such period as a board of three medical officers, duly convened by order of the Commander-in-Chief, may determine to be right and just, but not to exceed six months, unless approved by the State Court of Claims.” The report of the Adjutant General filed herein shows that claimant was paid according to the Military and Naval Code to and including December 31, 1940 at the rate of $2.05-per day, in accordance with the Board’s recommendation. A Medical Board, duly convened, on October 29, 1940 recommended as follows: “The Board recommends authorization of continued treatment by his attending physician. The Board does not believe further hospitalization to be necessary or of advantage. The Board recommends that he be paid in accordance with the Military and Naval Code to this date and for a further period of disability, which it estimates not to exceed sixty days. The Board recommends -that this soldier be discharged from military service. The Board recommends that the following bills for the professional services and hospital care be paid, when presented in proper form: 1. St. Anthony’s Hospital, Rock Island, Ill..........................$77.00 2. Dr. Joseph B. DeSilva, Rock Island, Ill........................... 53.00” When a member of the Illinois National Guard is injured while in service and in the line of duty, he is entitled to an award for injuries sustained. Solomon vs. State, 5 C. C. R. 295; Bridges vs. State, 7 C. C. R. 230; Charles vs. State, 8 C. C. R. 371. In view of Section 10, Article 16, of the Military and Naval Code, we are without authority to grant an award other than that recommended by a Medical Board advising that such payment should be made. A proper Medical Board having made its recommendations, claimant is entitled' to an award in accordance with such recommendations. An award is, therefore, entered in the sum of One Hundred Thirty Dollars ($130.00), payable, $77.00 to St. Anthony’s Hospital, Bock Island, Illinois; $53.00 to Dr. Joseph B. DeSilva, Bock Island, Illinois; for the benefit of claimant, George F. Adolphi.